Citation Nr: 1754674	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  05-06 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left lung cyst.

2.  Entitlement to an initial rating for herniated disc, L5-S1 evaluated as 10 percent disabling prior to March 21, 2006 and as 20 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to December 2002.

These matters come before the Board of Veterans' Appeals (Board) from a June 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of the claims has since been moved to the RO in Pittsburgh, Pennsylvania.

In the June 2003 rating decision, the RO granted service for herniated disc (L5-S1) and assigned a 10 percent rating effective January 1, 2003; and denied service connection for a left lung cyst.  

In a June 2007 rating decision, the rating for herniated disc (L5-S1) was increased to 20 percent effective March 21, 2006.  Because the Veteran is presumed to be seeking the maximum available benefit for a disability, the claim for a higher rating remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board remanded the appeal for further development in May 2010 and March 2017.


FINDINGS OF FACT

1.  The Veteran failed to report for scheduled VA examinations in May 2017 and offered no good cause for her failure to report.

2.  The Veteran's left lung cyst has not been shown to be etiologically related to service.

3.  Prior to March 21, 2006, the Veteran's herniated disc (L5-S1) manifested with forward flexion greater than 60 degrees and combined range of motion greater than 120 degrees; without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; ankylosis; or any incapacitating episodes due to IVDS.

4.  From March 21, 2006, the Veteran's herniated disc (L5-S1) manifested with forward flexion greater than 30 degrees; but without favorable ankylosis of the entire thoracolumbar spine or any incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left lung cyst have not been met.  38 U.S.C. § 1131, 5103 (2017); 38 C.F.R. § 3.102, 3.303, 3.655 (2017).

2.  The criteria for an initial rating for herniated disc, L5-S1 evaluated as 10 percent disabling prior to March 21, 2006 and as 20 percent thereafter have not been met.  38 U.S.C. §§ 1155, 5107 (2017); 38 C.F.R. § 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran seeks service connection for a cyst on her left lung. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 C.F.R. § 3.303 (2017).  Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service treatment records (STRs) show the Veteran was examined in October 1993 for lung nodules.  The clinician concluded the most likely diagnosis was thin curvilinear pleural based right middle lobe density with calcification.

At a VA examination in April 2003, an examiner indicated that a recent chest X-ray showed a lung abnormality.  A past and current history of smoking was noted.  

In her October 2003 notice of disagreement, the Veteran reported that a mass in her lungs was first noticed by Dr. K. at the Deborah Heart and Lung Center, while she was still on active duty.  She maintains that she then saw Dr. R. at McGuire Air Force Base, but was unable to get a referral.  In September 2003, Dr. R. treated the Veteran for a cold and found the same mass on chest X-rays.  Dr. R. requested a CT scan, but the Veteran reports she did not receive one.

The Board remanded the appeal in March 2017 to obtain a medical nexus opinion as to the nature and etiology of the Veteran's current claimed condition.  The Veteran was scheduled for a VA examination; however, in May 2017 she requested a cancellation of the examination stating that they had already been completed.

According to 38 C.F.R. § 3.655, Veterans that are scheduled for an examination are required to report for the examination.  This VA regulation provides:

(a) General.  When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate.

(b) Original or reopened claim, or claim for increase.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

38 C.F.R. § 3.655(a), (b).

In accordance with subsection (b), this claim shall be rated based on the evidence of record.

The Veteran, as a lay person, is competent to report symptoms that she personally observed via her five senses.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  She is also competent to diagnose a simple medical condition, capable of lay observation.  However, lung nodules and a lung cyst are complex medical conditions as they involve internal processes incapable of observable by the five senses of a lay person, and typically diagnosable by clinicians using X-ray or similar specific specialized clinical testing and accepted medical principles; it can also have a variety of etiologies.  Therefore, determining the nature and etiology of these conditions requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  That is, competent medical evidence is needed to establish a current diagnosis of the Veteran's currently claimed left lung cyst condition and to provide a competent nexus opinion.

The available evidence of record otherwise does not establish that any current left lung cyst condition had onset in, or is related to service.  The Veteran's refusal to attend the May 2017 examination prevented the Board from obtaining evidence that would have been pertinent to this appeal.  The preponderance of the evidence is against the Veteran's claims for entitlement to service connection for a left lung cyst.  There is no doubt to be resolved and service connection is not warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

II. Higher Rating 

The Veteran seeks an initial disability rating in excess of 10 percent prior to March 21, 2016, and in excess of 20 percent thereafter.  In the June 2003 rating decision that granted service connection, the Veteran's herniated disc was rated under DC 5293-5295.  The disability is currently evaluated under DC 5293-5243.  

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Under DC 5243, intervertebral disc syndrome (IVDS) of the spine (preoperatively or postoperatively) is to be evaluated either under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher rating when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, Note (6) (2017).

The Formula for Rating IVDS Based on Incapacitating Episodes provides that with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, assignment of a 20 percent rating is warranted.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, assignment of a 40 percent rating is warranted.  With incapacitating episodes having a total duration of at least six weeks during the past 12 months, assignment of a 60 percent rating is warranted.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes, Note (1) (2017).  

For purposes of ratings under DC 5243 for IVDS, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating VDS Based on Incapacitating Episodes, Note (2) (2017).  

The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching, in the area of the spine affected by the residuals of injury or disease, a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2017).

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is in order for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent rating contemplates unfavorable ankylosis of the entire spine.  Id.

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2017).

For VA purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2017).

Period Prior to March 21, 2006

The Veteran was afforded a general VA medical examination in April 2003.  The examiner indicated the Veteran had a history of herniated disc at L5-S1 with chronic lower back pain, with some days that were worse than others.  She had intermittent radicular pain radiating down the left lower extremity.  This pain started in the lower back behind the left thigh and into the calf muscle with intermittent weakness of the left leg.  Range of motion of the lumbar spine was forward flexion from 0 to 70 degrees, extension from 0 to 10 degrees, lateral rotation from 0 to 15 degrees bilaterally, and lateral rotation 0 to 15 degrees bilaterally.  The examiner noted that there was no evidence of fatigability or incoordination.  On neurological examination, deep tendon reflexes were globally symmetrical with preservation of ankle reflexes.  Motor testing was 5/5 in all major motor groups.  Sensory examination was unrevealing.  

Private medical records and VA treatment records have been reviewed.  The Veteran's chronic back pain due to the herniated disc is well documented.  However, these records show no additional treatment, surgery, or hospitalization for the disability.  They also do not include any specific range of motion findings.

The Veteran's ranges of motion findings do not warrant a rating higher than 10 percent for the appeal period prior to March 21, 2006.  Even with consideration of functional loss, the Veteran's herniated disc disability did not manifest with forward flexion limited to less than 60 degrees or a combined range of motion of less than 120 degrees; the criteria required for a 20 percent disability rating.  In addition, the evidence reflects that the Veteran's lumbar spine disability did not manifest with muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  

Pursuant to Note 1, the Board has considered whether separate ratings are warranted for any associated neurological abnormalities.  In an August 2017 rating action, the RO awarded service connection for radiculopathy of the left lower extremity, effective from January 1, 2003.  The Veteran has not expressed disagreement with this initial evaluation.  Further, no right lower extremity radiculopathy, erectile dysfunction or bowel/bladder dysfunction has been diagnosed as associated to the lumbar spine disability.  Thus, further separate ratings are not warranted.  

Finally, the Veteran is not shown to have experienced at least two weeks of incapacitating episodes due to IVDS, so a higher rating is not warranted under the Formula for Rating IVDS Based on Incapacitating Episodes.


Period from March 21, 2006

The Veteran was afforded a VA examination in March 2006.  She described tightness and aching in her lower back and pain that shot down the left leg intermittently.  There was no significant history of flare-ups.  She stated that lifting, pushing, twisting, and turning were difficult.  She was able to ambulate without restrictions.  She did not use a cane, crutch, or back brace.  There was no bladder or bowel involvement.  She took over-the-counter medication for her back pain.  Physical examination revealed tenderness but no spasm.  Forward flexion was from 0 to 50 degrees, extension was from 0 to 10 degrees, and lateral rotation was from 0 to 20 degrees bilaterally.  Her range of motion was limited by pain.  Neurological examination revealed normal (5/5) power.  Sensory examination was unremarkable and deep tendon reflexes were symmetrical.  There was no bowel or bladder impairment.  The Veteran had no history of being bedridden and her work history was unimpaired.

In November 2006, the Veteran had a hearing before a decision review officer at the RO in Philadelphia, Pennsylvania.  She testified that her back pain has been getting progressively worse and the pain shoots down her leg.  She did not report any incapacitating episodes or present any range of motion measurements. 

The Veteran was afforded another VA examination in August 2016.  She reported a chronic constant waxing & waning of pain that ranged in severity from a 3 to an 8 out of a 1-10 scale.  The nature of the pain was burning to sharp, and located in the low with radiation to her left buttock and hip.  She reported her low back pain was worse with standing for more than two minutes and lying flat on her back.  She reported repetitive bending increased her back pain.  She reported her low back pain was made worse with standing in front of a sink to wash dishes and with vacuuming.  When she worked as an accountant she did not miss any work due to her chronic back pain.  When she worked at Home Depot for a year, she missed work one day each month due to her back pain.  She reported no numbness, tingling, or weakness in the lower extremities and no changes in bowel or bladder control.  Pain was relieved by rest and over-the-counter analgesics.  She reported that she had used both prescription and over-the-counter non-steroidal inflammatory medication.  She had sought care for acute exacerbations three times in the last 12 months.  She reported past injections were not beneficial.  She has attended physical therapy, pain management, and chiropractors - all without relief.

On physical examination, all range of motion testing was normal.  Forward flexion was to 90 degrees and extension, bilateral flexion, and bilateral rotation were all to 30 degrees.  Pain was noted on the examination but did not result in or cause functional loss.  There was no evidence of pain on weight bearing and no objective evidence of localized tenderness or pain on palpation of the joints.  She was able to perform repetitive use testing with at least three repetitions without additional loss of function or range of motion.  There was no guarding or muscle spasm.  Muscle strength, reflexes, and sensory tests were normal.  Straight leg tests were negative.  There was no sign of radiculopathy, no ankylosis, and no IVDS.  Imaging tests were performed and arthritis was documented in the L1-L2 and L2-L3 disc spaces, not the L5-S1.

Private medical records and VA treatment records have been reviewed.  The Veteran's chronic back pain due to the herniated disc is well documented.  However, these records show no additional treatment, surgery, or hospitalization for the disability.  They also do not include any range of motion testing.

In May 2017, the RO scheduled the Veteran for a medical examination to evaluate the current state of her herniated disc disease; however, she declined to attend the examination without showing good cause.  See May 2017 C & P examination note.  Accordingly, the case will be evaluated on the evidence of record.  38 C.F.R. § 3.655.  

The Board finds that the Veteran is not entitled to a rating higher than 20 percent from March 21, 2006.  The Board finds that the current 20 percent evaluation appropriately contemplates the degree of limited range of motion that may exist during periods of exacerbation, even considering the principles of 38 C.F.R. § 4.40 and 4.45.  There evidence does not reflect forward flexion of the thoracolumbar spine limited to at least 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine.  There also is no evidence of incapacitating episodes having a total duration of at least 4 weeks due to IVDS during the past 12 months, to warrant a higher disability rating.  38 C.F.R. § 4.71A, DC 5243.

The VA and private treatment records do not show the Veteran's forward flexion was limited to at least 30 degrees or less, or that there was any favorable ankylosis of the entire thoracolumbar spine.  Rather, in March 2006 flexion was limited to 50 degrees and the Veteran denied any significant flares.  At the August 2016 examination, forward flexion was not limited at all, but was normal to 90 degrees.  Pain was noted on the examination but did not result in or cause functional loss.  There was no evidence of pain on weight bearing and no objective evidence of localized tenderness or pain on palpation of the joints.  She was able to perform repetitive use testing with at least three repetitions without additional loss of function or range of motion.  Additionally, the Veteran did not have any incapacitating episodes lasting at least 4 weeks, so a higher rating is not warranted under the Formula for Rating IVDS Based on Incapacitating Episodes.

Finally, separate ratings are not warranted under Note 1.  Service connection for radiculopathy of the left lower extremity is already in effect.  There is no objective evidence of right lower extremity radiculopathy, or other associated neurologic impairment such as bowel/bladder dysfunction.  

In summary, the Board finds that the Veteran's currently assigned 20 percent rating is commensurate with the symptoms manifested since March 21, 2006.
The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal.  A disability rating in excess of 20 percent from March 21, 2006 is not warranted.  

There are no additional expressly raised or reasonably raised issues presented on the record.


ORDER

Service connection for a left lung cyst is denied.

Higher initial rating for herniated disc, L5-S1 evaluated as 10 percent disabling prior to March 21, 2006 and as 20 percent thereafter are denied.



___________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


